15-342
    Wang v. Lynch
                                                                                       BIA
                                                                               Van Wyke, IJ
                                                                               A087 783 619
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    25th day of March, two thousand sixteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             DEBRA ANN LIVINGSTON,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    ZHI WANG,
                    Petitioner,

                    v.                                               15-342
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Gary J. Yerman, New York, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; John S.
                                         Hogan, Assistant Director; Matthew
                                         A. Spurlock, Trial Attorney, Office
                                   of Immigration Litigation, United
                                   States Department of Justice,
                                   Washington, D.C.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

       Petitioner Zhi Wang, a native and citizen of China, seeks

review of a January 8, 2015, decision of the BIA affirming a

February 21, 2013, decision of an Immigration Judge (“IJ”)

denying Wang’s application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).                    In

re Zhi Wang, No. A087 783 619 (B.I.A. Jan. 8, 2015), aff’g No.

A087 783 619 (Immig. Ct. N.Y. City Feb. 21, 2013).                 We assume

the    parties’      familiarity    with    the   underlying   facts       and

procedural history in this case.

       Given the circumstances of this case, we have considered

both    the   IJ’s    and   the   BIA’s    opinions   “for   the    sake   of

completeness.”        Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
524, 528 (2d Cir. 2006).           The applicable standards of review

are well established.         See 8 U.S.C. § 1252(b)(4)(B); Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).
                                      2
       Under the REAL ID Act of 2005, the agency may, in light of

“the    totality    of   the   circumstances,”   base     an    adverse

credibility determination on an asylum applicant’s “demeanor,

candor, or responsiveness,” the plausibility of his account,

and inconsistencies in his statements “without regard to

whether”    those   inconsistencies   go   “to   the    heart   of   the

applicant’s claim.”      8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin

v. Mukasey, 534 F.3d 162, 165 (2d Cir. 2008).               Under the

“substantial evidence” standard of review, “[w]e defer . . .

to an IJ’s credibility determination unless, from the totality

of the circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”          Xiu Xia Lin,
534 F.3d at 167.

       The agency’s adverse credibility determination in this

case is supported by substantial evidence.        First, the agency

properly relied on inconsistencies between Wang’s testimony and

his documentary evidence.        Id. at 166-67.        For example, a

letter from Wang’s father stated that in April 2006, Wang told

his parents “that he accepted the gospel spread by the Young

Men’s Christian Association and attended the family church.”

A.R. 384.    By contrast, Wang testified that it was his aunt who
                                  3
introduced him to Christianity.        When confronted with the

apparent    inconsistency   between   these   two   accounts,   Wang

responded that he initially felt that it was not “important”

to tell his parents that his aunt had converted him to

Christianity, but that he later told them the truth.     Wang could

not explain why his father’s letter, written three years later,

would relate the earlier (erroneous) source of his Christian

conversion.    Therefore, Wang has not carried his burden to

demonstrate that “a reasonable fact-finder would be compelled

to credit” his explanation for this inconsistency.        Majidi v.

Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (quoting Zhou Yun Zhang

v. I.N.S., 386 F.3d 66, 76 (2d Cir. 2003)).

      In addition, Wang’s testimony that he was baptized in China

conflicted with a letter from a fellow parishioner of his U.S.

church, which stated that Wang was baptized at their church in

New York.     When confronted with this inconsistency, Wang

responded, “I think the person made a mistake.”      The agency was

not compelled to credit this explanation.      Majidi, 430 F.3d at

80.    In his brief, Wang now questions the value of the

parishioner’s letter, observing that it “appears as though it

followed a template” and focused on the parishioner instead of
                                4
Wang.    However, Wang did not offer this explanation at his

hearing, and “[a]n attorney’s unsworn statements in a brief are

not evidence.”      Kulhawik v. Holder, 571 F.3d 296, 298 (2d Cir.

2009).      Even if Wang had so testified, the explanation only

undermined his own documentary evidence.        Majidi, 430 F.3d at

80.

      The    IJ’s   findings   regarding   Wang’s   demeanor   provide

further support for the adverse credibility determination.

Majidi, 430 F.3d at 81 n.1.      The IJ pressed Wang to explain why,

if he refused to give up the names of his fellow congregants,

the police would have released him.        In his oral decision, the

IJ observed that Wang’s response—that he had not thought about

the matter—was punctuated by “long pauses” and that he was

“stumbling over an answer.”       A.R. 61.   Given that he had “the

unique advantage among all officials involved in the process

of having heard directly from the applicant,” this finding

deserves deference.      See Zhou Yun Zhang v. I.N.S., 386 F.3d 66,

73-74 (2d Cir. 2004), overruled on other grounds by Shi Liang

Lin, 494 F.3d at 296.

      This deference is particularly warranted because the

demeanor finding is linked to implausible testimony.            Cf. Li
                                   5
Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006)

(explaining that we can be “more confident in our review of

observations about an applicant’s demeanor where . . . they are

supported by specific examples of inconsistent testimony”).

“[I]n assessing the credibility of an asylum applicant’s

testimony, an IJ is entitled to consider whether the applicant’s

story is inherently implausible.”   Wensheng Yan v. Mukasey, 509
F.3d 63, 66 (2d Cir. 2007).   Here, the IJ properly found that

Wang’s assertion that he never thought about why the police

decided to release him after detaining him for 14 days,

interrogating him, and beating him was not plausible.

     Finally, the IJ properly found that Wang omitted important

information from his asylum application. See Lin, 534 F.3d at

167 (holding that an IJ may base an adverse credibility

determination on “omissions” even if they are “collateral or

ancillary” to the applicant’s claims (quoting Secaida-Rosales

v. I.N.S., 331 F.3d 297, 308 (2d Cir. 2003)).    For example, he

testified that his parents, aunt, cousin, and wife belong to

the same underground church that he does, but failed to mention

this fact in the section of his application that asked whether

his family members have ever been associated with a religious
                               6
organization. Similarly, on his application, he failed to

answer    questions    regarding    his   role   in   the    church,   its

structure, and the extent of his family members’ involvement.

The IJ was entitled to consider these notable omissions in

finding Wang not credible.

    Given    the      inconsistencies,    omissions,        and   demeanor

problems that cast doubt on Wang’s claim, the totality of the

circumstances supports the adverse credibility determination.

Because asylum, withholding of removal, and CAT relief were all

based on the same factual predicate, the adverse credibility

determination is dispositive of all three.                  See Paul v.

Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                                   FOR THE COURT:
                                   Catherine O=Hagan Wolfe, Clerk




                                    7